Citation Nr: 0944340	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  07-33 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly, Counsel

INTRODUCTION

The Veteran served on active duty from September 1953 to 
September 1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that the Veteran is 
afforded every possible consideration.

In August 2006, the RO made a Formal Finding on the 
Unavailability of Service Records in which it was determined 
that the Veteran's service treatment records could not be 
reconstructed.  Thereafter, one morning report was received 
from the National Personnel Records Center (NPRC) reflecting 
that the Veteran was treated during service, but the nature 
of the treatment was not indicated.  

The Veteran's service treatment records are missing and 
appear to have been destroyed in a fire at the NPRC in St. 
Louis, Missouri in July 1973.  Under such circumstances, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that there is a heightened obligation on the part of 
VA to explain findings and conclusions and to consider 
carefully the benefit of the doubt rule.  See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases).

The Board is satisfied that all reasonable attempts were made 
to secure the service treatment records.  

In November 2008, the Veteran testified at a personal hearing 
at the RO.  He related that during service, he was a courier 
and delivered the frequencies that radios were run on 15 
different sites.  He had to drive over mountains in all types 
of weather and was exposed to tank and artillery noise.  He 
would often get caught up with tank battalions.  The Veteran 
reported that he did not have ear protection and suffered a 
perforated tympanic membrane in one instance.  He related 
that there were times of intense ear pain and hearing loss.  
Currently, he indicated that he wore hearing aids and had 
been told by VA personnel that his hearing problems were 
related to his service.  His spouse stated that she married 
the Veteran two years after he served in the military, but 
had known him longer and observed him having ear problems 
since service.  It was indicated that the Veteran would be 
willing to report for a VA examination, preferably at the 
Chattanooga VA facility.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical 
examination or medical opinion may be deemed necessary where 
the record contains competent medical evidence of a current 
diagnosed disability, establishes that the Veteran suffered 
an event, injury or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury or disease in service.  See Id.  

The record before VA need only (1) contain competent evidence 
that the Veteran has persistent or recurrent symptoms of 
current disability and (2) indicate that those symptoms may 
be associated with the Veteran's active military service.  
Duenas v. Principi, 18 Vet. App. 512 (2004).  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
noted that the third prong of 38 C.F.R. § 3.159(c)(4)(I), 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms may be associated with 
service, establishes a low threshold.   See also Locklear v. 
Nicholson, 20 Vet. App. 410, at 418 (2006).

The recent VA records dated in 2006 show that the Veteran has 
hearing loss and wears hearing aids.  Although he denied 
having tinnitus to an examiner, the Veteran currently 
maintains that he has tinnitus.  In sum, in written 
statements and oral testimony, the Veteran contends that his 
hearing loss and tinnitus have been present since service.  
The Veteran is competent to report his symptoms and 
observations such as difficulty with hearing and ringing in 
the ears.  

The Court has specifically indicated that lay evidence may 
establish the existence of a current disorder capable of lay 
observation, to specifically include varicose veins, 
tinnitus, and flat feet.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007); Charles v. Principi, 16 Vet. App. 370, 374 
(2002); and Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also determined that lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007).

The Federal Circuit further stated in Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), that it had 
previously and explicitly rejected the view that competent 
medical evidence is required when the determinative issue in 
a claim for benefits involves either medical etiology or a 
medical diagnosis.  Instead, under section 1154(a) lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when: a layperson is competent to 
identify the medical condition; the layperson is reporting a 
contemporaneous medical diagnosis; or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  

In this case, there is a post-service diagnosis of hearing 
loss and the Veteran has provided lay evidence regarding 
inservice symptoms of hearing loss and tinnitus as well as 
post-service continuity of symptoms of those disorders.  
However, the Veteran is not competent to provide evidence as 
to more complex medical questions such as the Veteran's exact 
hearing at Hertz levels.  See Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007).  As such, the Veteran should be afforded a 
VA examination to make the appropriate medical assessments.  
Any recent VA treatment records should also be obtained.

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling 
is requested.

Accordingly, this matter is REMANDED for the following 
actions:

1.  Make arrangements to obtain the 
Veteran's treatment records for hearing 
loss and tinnitus from the Chattanooga 
and Murfreesboro VA treatment facilities, 
dated from February 2006 forward.

2.  Thereafter, schedule the Veteran for 
a VA ear/audiological examination.  If 
possible, this examination should be 
scheduled at the Chattanooga VA facility.  
Any indicated tests should be 
accomplished.  The examiner should review 
the claims in conjunction with the 
examination.  

The examiner should opine as to whether 
it is more likely than not, less likely 
than not, or at least as likely as not, 
that any current hearing loss or tinnitus 
had its clinical onset during service or 
is related to any in-service disease, 
event, or injury.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  Finally, readjudicate the claims on 
appeal in light of all of the evidence of 
record.  If any issue remains denied, the 
Veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).

